DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Acknowledgement is made of the amendment received on 03/18/2022.

Allowable Subject Matter
3.	Claims 1-20 are allowed.
4.	The following is a statement of reasons for allowable subject matter:
The prior art of record, Carlton-Foss et al. does not teach or suggest receiving, at a computing device, periodic location reports via a location determining device of a mobile device, the mobile device physically coupled to a user the location determining device comprising one or more of a device and a circuit for determining a vertical location, a three-dimensional location and an elevation; identifying, by the computing device, using the periodic location reports, a vertical location change by determining a difference between vertical locations identified in two or more of the periodic location reports; comparing, by the computing device, the vertical location change to a threshold vertical location change condition; and responsive to determining, by the computing device, that the vertical location change meets the threshold vertical location change condition, causing a notification device to provide a notification of the vertical location change. 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR A TIMORY whose telephone number is (571)270-1674. The examiner can normally be reached Mon-Fri 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KABIR A TIMORY/Primary Examiner, Art Unit 2631